Citation Nr: 0900422	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated July 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a rating decision dated November 1999, the RO granted 
service connection for an anxiety disorder (claimed as a 
nervous condition) and assigned a rating of 10 percent, 
effective April 5, 1999.  In April 2003, the veteran 
submitted a claim for an increased rating for his service-
connected anxiety disorder, asserting that his disability had 
worsened.  A September 2003 rating decision denied the claim 
for increase and the veteran appealed.

In July 2006, the Board remanded the claim of entitlement to 
a rating in excess of 10 percent for anxiety disorder for 
further development.  This development included attempting to 
request all medical records regarding the veteran's treatment 
by Dr. O. (P.O.N., M.D.) for the period of April 2002 to the 
present.  

While the AMC sent the veteran letters in July 2006 and 
October 2006 generally requesting that the veteran submit an 
authorization for any private treatment he had received, the 
AMC failed to specifically request the private records from 
Dr. O., per the Board remand request.  The appellant's 
representative has asserted that remand is needed as the 
appellant may not have understood the nature of the request 
and the potential importance of Dr. O.'s records.  The 
veteran failed to respond to the general request for private 
medical records.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must be remanded for compliance with the 
July 2006 Board remand.

Additionally the Board notes that the veteran's 
representative stated that the veteran's symptoms have 
worsened since his last VA examination in November 2004.  
Thus, the representative argued that the November 2004 
examination does not reflect the current severity of the 
veteran's anxiety disorder.  Whether an examination is 
sufficiently contemporaneous to properly rate the current 
severity of the veteran's disability depends on the 
particular circumstances of the individual case.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  In the instant case, more 
than four years have passed since the veteran was last 
examined.  Therefore, the veteran should undergo additional 
VA examinations of his lumbar spine and bilateral knee 
disorders in order to accurately assess the severity, 
symptomatology, and manifestations of his disabilities.  38 
U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran and 
request specifically that he provide a signed 
release of information form for all records from 
Dr. O. since at least April 2002.  After obtaining 
the requisite medical authorization from the 
veteran, the RO should request all medical records 
regarding the veteran's treatment by Dr. O. 
(P.O.N., M.D., see March 1999 psychiatric report 
and November 2004 VA examination) for the period 
from April 2002 to the present.  If records are 
sought but not obtained, the claims file should 
contain documentation of the attempts made.

2.  Thereafter, and whether records are 
obtained or not, the AMC/RO should 
arrange for a VA psychiatric 
examination of the veteran to determine 
the current severity of his service 
connected anxiety disorder.  All 
indicated tests should be accomplished 
and all findings reported in detail.  
The claims folder should be made 
available to the examiner prior to the 
examination.  After the examination the 
psychiatrist should assign a GAF score 
as part of the examination.  

3.  After the development requested has 
been completed, the RO should review 
the examination reports to ensure that 
it is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.  The 
case should then be returned to the 
Board as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





